Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Report of Puget Energy, Inc. and Puget Sound Energy, Inc. (the "Companies") on Form10-Q for the period ended June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Form 10-Q"), I, Stephen P. Reynolds, Chairman, President and Chief Executive Officer of the Companies, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Companies. Date:August 6, 2007 /s/ Stephen P. Reynolds Stephen P. Reynolds Chairman, President and Chief Executive Officer
